 



EXHIBIT 10.25
AMENDMENT
TO THE MITCHAM INDUSTRIES, INC.
2000 STOCK OPTION PLAN
     3. Stock Subject to the Plan. Subject to the provisions of Section 12of
this Plan, the maximum aggregate number of shares of Stock which may be optioned
and sold under the Plan is 1,000,000 shares. The Shares may be authorized, but
unissued, or reacquired Stock. If an Option expires or becomes unexercisable for
any reason without having been exercised in full, theunpurchased Shares which
were subject thereto shall, unless the Plan has beenterminated, become available
for future grant under the Plan.

